        Case 1-21-40316-nhl            Doc 8      Filed 02/11/21    Entered 02/11/21 13:40:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
----------------------------------------------------------x
IN RE:

        ROCKY’S CONSTRUCTION INC.,
                                                                    CASE NO. 21-40316(NHL)
                                 Debtor                             CHAPTER 11
----------------------------------------------------------x

                  NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

       Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

                                       CHARLES N. PERSING, CPA

                                   Bederson LLP
                                   347 Mount Pleasant Avenue
                                   West Orange, NJ 07052
                                   Tel No. (973) 530-9181
                                   Email: cpersing@Bederson.com

       The trustee’s verified statement of disinterestedness and anticipated rate of compensation
is attached to this notice.


Date: New York, New York                             WILLIAM K. HARRINGON
      February 11, 2021                              United States Trustee, Region 2

                                                     By: /s/Rachel B. Wolf
                                                     Rachel Wolf
                                                     Trial Attorney
                                                     201 Varick Street, Suite 1006
                                                     New York, New York 10014
                                                     Tel No. (212) 510-0500
                                                     Fax No. (212) 668-2255
